Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Via FEDERAL EXPRESS and EDGAR March 2, 2010 Mr. Jay Ingram Legal Branch Chief United State Securities and Exchange Commission 1 Station Place, N.E., Mail Stop 4631 Washington, D.C. 20549 RE: Curtiss-Wright Corporation Form 10-K for the Fiscal Year Ended December 31, 2008 Filed March 2, 2009 Definitive Proxy Statement on Schedule 14A Filed March 18, 2009 File No. 001-00134 Dear Mr. Ingram: We are responding to your comment letter dated February 23, 2010 to Glenn E. Tynan, Chief Financial Officer of Curtiss-Wright Corporation (Curtiss-Wright) addressing Curtiss-Wrights revised Item 402 Compensation Discussion and Analysis (CD&A) for fiscal 2008 in response to your comment letter dated February 12, 2010. For ease of reference, we have repeated each of the Staffs comments in bold text preceding each response. Where applicable to each response, we are also providing the text of our proposed revised CD&A disclosure. Compensation Discussion and Analysis Elements of Compensation Annual Incentive Compensation 1. We note your response to comment four in our letter dated February 12, 2010. Please disclose the rating your compensation committee assigned to each named executive officers actual achievement relative to each of his individual goals and provide appropriate analytical disclosure of the basis or rationale for each respective rating. For example, disclose the rating your compensation committee gave Mr. Benante for his actual ability to increase organic growth, improve consolidated profit, increase cash flow, etc. Further, please clarify whether any of the named executive officers individual performance goals included objective or quantitative targets. If so, describe these targets and discuss how actual performance compared against those targets and ultimately translated into the rating received for each individual goal. Response: We acknowledge the Staffs comment. We will provide the individual rating for each individual goal as set forth in the chart outlining each Named Executive Officers goal and objectives. In addition, set forth below is the text of our proposed revised CD&A disclosure that we will include under the heading  Annual Incentive Compensation : The adjusted operating income (AOI) target for 2008 was $244,759,000. The Company exceeded its Corporate AOI target by 35% for a payout at 135% of target. In assessing the Named Executive Officers individual performance, the Committee is provided with detailed quantitative documentation substantiating individual performance against each individual objective. In awarding a rating to each Named Executive Officer, the Committee analyzes this documentation and also takes into account the Companys overall financial performance and individual assessments from the Chief Executive Officer. In assessing Mr. Benantes performance against his individual goals, the Committee considered the role Mr. Benante played in selecting and leading the management team in its outstanding 2008 strategic, operational, and financial performance. The Committee considered the improved profitability over budgeted performance while taking into consideration certain non-anticipated events such as the bankruptcy of two large customers, a labor strike of a major customer that reduced demand for the Companys products, and certain customer program delays. The Committee also attributed the Companys success to Mr. Benantes leadership skills through his efforts to develop leaders for the Company in the future. In assessing Mr. Tynans performance against his individual goals, the Committee considered the Companys improved financial performance as well as Mr. Tynans role in achieving the Companys financial results such as by implementing a global foreign currency hedging program, involvement in his departments management training and career development, and developing a global risk assessment program for evaluating new markets and locations as the Company continues to expand its global footprint. In assessing Messrs. Linton, Adams, and Bloom performance against their respective individual performance goals, the Committee considered the strategic, operational, and financial performance of their respective business units managed by these Named Executive Officers. The Committee considered the magnitude of the financial improvement in profit and cash flow realized at each individual business unit, the content and quality of the management development programs developed as well as the number of employees trained through the programs, and the extent each business unit executed on their respective expansion plans. In addition, the Committee also considered the extent Mr. Adams developed and implemented plans to improve technology based synergies across business groups, the extent Mr. Linton developed and implemented a respective leverage spend program, and the extent Mr. Bloom developed and implemented plans to grow the sales and profitability associated with the laser peening business. Based on their achievements and corporate performance, the Committee determined that Mr. Benante achieved 162.5% of his individual performance objectives or an overall rating of 4.25; Mr. Linton achieved 145% of his individual performance objectives or an overall rating of 3.9; Mr. Adams achieved 135% of his individual performance objectives or an overall rating of 3.7; Mr. Bloom achieved 125% of his individual performance objectives or an overall rating of 3.5; and Mr. Tynan achieved 140% of his individual performance objectives or an overall rating of 3.8. Stock Options 2. Please explain why you deleted disclosure under this heading relating to the timing of option grants. Response: We acknowledge the Staffs comment. The disclosure was deleted because of the repetitive nature of the disclosure relating to the timing of all components of the LTIP grant as stated in the third full paragraph on page 8 of the CD&A under the heading Long-Term Incentive Program. The disclosure on page 8 now specifically references option grants as one of the components, in accordance with directions received from the Staff. Set forth below is the text of our proposed revised CD&A disclosure that we will include under the heading Long-Term Incentive Program: All share-based components of the LTIP grant, including stock options, performance-based restricted stock, and time-based restricted stock, are historically approved at the Companys November Board of Directors meeting. The meeting date for this and all other regularly scheduled Board of Directors and Committee meetings are selected and approved approximately 18 months in advance, at the May Board of Directors meeting in the preceding year. The establishment of a grant date approximately 18 months in advance precludes the ability to time grants to coincide with a historically low share price. Performance-Based Restricted Stock (Performance Share Plan-PSP) 3. We note your response to comment five in our letter dated February 12, 2010, including your disclosure of the 2006-2008 annual net income performance targets. Please discuss under this heading how your actual annual performance compared to these targets, and explain how actual performance affected the number of shares of performance-based restricted stock that vested for each named executive officer at the end of the three-year performance period. See Item 402(b)(1)(v) and Instruction 2 to Item 402(b) of Regulation S-K. Response: We acknowledge the Staffs comment. Set forth below is the text of our proposed revised CD&A disclosure that we will include under the heading Performance-Based Restricted
